Case 9:17-cv-01008-GTS-CFH Document 79 Filed 08/18/20 Page 1 of 2

(AN ITED STATES OLSTRICT Court

 

 

 

 

 

 

 

 

 

 

 

UORTHERN OTSTRICT OF NEw yYoRK ee oo :
| | - i Motion AYO Notice
TYTROVE WALKER, qASa83 | | OF MOTION FOR

| vt olatift, | ‘SU ABLNE (upemenT
Ve | | ¢ R. 2 Ste (a)
ToserH BELLU TER, JAMES D’ G0kmaw Cu Tc 008
OONALD UNLER, PAUL WoodRUEF, -_ |
JOAWWE FITCHETTE, MELISSA Cook CG TS) CFA)
Defenhowts,

 

 

 

af

 

 

 

fF LEASE TAKE MOTICE , that Upon the Complawt, the attidayit
of Tyrone Walkir, sworn te on the [dP otAagust, 2032 and motion
Purstount to Federal Rule of Civil Procedure Local Rule Alla) ebb)
coll Io &: nde, at United States Vortec 0. dsrevert Cowet of

Vew York ~ PO, Box. 7361... (U0 S$. Chit Street, Syracuse ew York.
[3261-1361 on Septem ber, 14, 4080 o¢ aS Soon thereafter

as Plank bf can be beacdy for an_ocdler qicauct ins Plan ffs
Dawa) Ada wnatant pur suc to Federal Ru ley of Cv

 Procedade’ 5% on We gproruveck that there 1s no Seneniine.
ols pute. 3 te any protein) fact.

awl tat “F | ate Leg (s
eat led to. fuslament as a matter of law, _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patel gant 12,236 pe Zp.
_ | _ Tyrone. LJalKer {A 5oSi
. [US DISTRICT CCURT _ Up Alo state Corrections! fac’ lity
JOHN M. DOMURAD, CLERK 0 Q. bos dog| a
. - vee we - ~|-—f- AuG-t8-2020~~ i : Malone, vy "i l (295 3 _ pee eevee
oe LE APNIECD I. __fus. [DISTRICT COURT N.DLOFNY | | 7
oo RECEIVED FILED | oo.
— — —— : — ~ AG e200 poo werner amen
| al. OCLOCK 1
John M, Donwrad. Clerk k Syr acuse

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79 Filed 08/18/20 . Page 2 of 2

AFFIDAVIT OF SERVICE

STATE OF: NEW YORK )
COUNTY OF FRANKLIN )8.S8.:

I Tyco OWL Walker 5 , being duly sworn, deposes and says: ,
Tam the applicant in the enclosed action.
T have on this l 2. day of Fg ust. , 20 0, placed and submitted within
- the institutional mailbox located at: .
—— Upstate Correétional Facility
oe, 7 P.O.Box2001
oe Malone, N.Y, 12953
_ The fllowing: " no =

   
 

 

 

 

part Hes?

 

“Lye, a Ramee « oo Chee ok of the (oat
Assisted ows Gael eR box, 13 ol

~The. (Coptiel “00 Sond Cato
Alloa) aN ay . Braue bh 33e)

 

 

  

 

 

“Tyrone Ls [ee So
Sworn to Bef A servis [ L /L | |
Day of __- —“F . wy

Notary Public \
; Thomds B Raia
Notary Public, State af New
No. 01KA6357138 Yet

Qualified in Franktin Cou
Commission Expiras O4/10/__
